Citation Nr: 0026309	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  95-22 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include claimed as secondary to service-
connected residuals of a fracture of the left femur.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the left femur, manifested by a 
left knee disability and osteoporosis of the left femur and 
tibia.

3.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1968.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a January 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO); the claims file has since been 
transferred to the Reno, Nevada, RO.  The Board remanded the 
issues on appeal for additional evidentiary development in 
April 1997.  As all actions requested have been accomplished, 
to the extent possible, the Board will proceed to address the 
issues herein below.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Board notes that the RO received the veteran's claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU) in 
May 1995.  The RO denied entitlement to TDIU by rating 
decision dated in June 1995 and advised the veteran of that 
determination by letter dated July 7, 1995.  To the Board's 
knowledge, the veteran did not file a timely notice of 
disagreement with respect to that matter and the decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (1999).  
Accordingly, it is not within the Board's jurisdiction.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991).  

However, the issue of entitlement to TDIU was again raised in 
statements prepared by the veteran's representative in 
October 1996 and July 2000.  Also, in a statement received in 
March 1998, the veteran's representative raised a claim of 
entitlement to service connection for an ankle disorder.  
Such matters have been neither procedurally prepared nor 
certified for appellate review and are referred to the RO for 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995). 


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the veteran has residuals of injury to the low back incurred 
as a result of an in-service motor vehicle accident.

2.  Service-connected residuals of a fracture of the left 
femur, are manifested by a limitation of left knee motion, 
osteoporosis, and atrophy of the thigh muscle, and by 
subjective complaints of weakness and pain on use or during 
flare-ups.  

3.  The service-connected varicose veins of the left lower 
extremity are manifested by no more than persistent swelling 
and intermittent ulceration.

4.  Neither the old or new rating criteria pertinent to 
varicose veins is more favorable to the veteran.


CONCLUSIONS OF LAW

1.  A low back disorder claimed as secondary to the service-
connected residuals of a fracture of the left femur, was 
incurred in active military service.  38 U.S.C.A. § 1110, 
5107(b) (West 1991); 38 C.F.R. § 3.303 (1999).  

2.  The criteria for assignment of a rating in excess of 20 
percent for residuals of a fracture of the left femur.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4 
(1999); 38 C.F.R. § 4.71a, Diagnostic Code 5255 (1999).

3.  The criteria for assignment of no more than a 40 percent 
disability evaluation for varicose veins of the left lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7120 (1997, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's Naval service included duties in the Republic 
of Vietnam where he engaged in combat with the enemy.  He is 
in receipt of awards and decorations to include a Purple 
Heart medal.

Service medical records reflect that in September 1967 the 
veteran fractured his left femur after being struck by a 
truck.  There was no neurovascular involvement noted.  He 
underwent open reduction of the femoral fracture with 
intramedullary nailing, with good post-operative progress.  A 
Physical Evaluation Board thereafter determined him unfit for 
further service.  Examination at that time revealed no 
quadriceps atrophy or limitation of hip motion.  There was 
some discomfort in the area of the proximal end of the nail.  
The veteran's left extremity was 3/8-to-1/2 inch shorter than 
the right.  The left thigh incision was well-healed.  Service 
medical records are negative for complaints, findings or 
diagnoses pertinent to the back.

The RO received the veteran's initial claim for VA 
compensation benefits in October 1968; he did not claim 
entitlement to benefits based on a back disorder at that 
time.  Nor did he complain of such in connection with VA 
examination conducted in December 1968; the report of that 
examination is negative for notation of findings or diagnoses 
pertinent to the back.  The December 1968 VA examination 
report shows a diagnosis of fracture of the proximal 1/3 
shaft of the left femur, well healed after intramedullary rod 
fixation.  


In a rating decision dated in September 1969, the RO 
established service connection and assigned a 10 percent 
evaluation for residuals of fracture to the left femur, 
effective June 8, 1968.  The RO also established service 
connection for residuals of a shell fragment wound to the 
right leg, with impairment of Muscle Group I, evaluated as 
zero percent disabling, also effective June 8, 1968.

In April 1983, the veteran presented for a VA examination.  
He gave a history of having fractured his left femur in 1967, 
with pin insertion, removed approximately one year later.  He 
complained of periodic swelling and pain in his left lower 
leg.  After discharge, he worked construction jobs until 
1975, but reportedly missed about one month per year of work 
due to periodic swelling of the left calf and knee.  In 1975, 
he changed jobs to that of a firefighter, but reported 
increasing difficulty due to weakness in his left calf and 
left knee.  In 1981, he left his job as a firefighter.  He 
also reported that he had difficulty with work due to pain in 
the left lower back and occasionally in the right leg.  

The pertinent impressions in April 1983 were status post 
fracture of the left femur requiring open surgery and 
removing the pin one year later because of some involvement 
of the bone and loosening of the pin; a history of increasing 
varicosities of the left leg, especially the posterior 
aspect; a history of swelling and pain of the left knee and 
ankle; a history of chronic low back pain, especially 
involving the left sacroiliac area; and, to rule out any 
arthritic changes in these areas.  X-rays of the lumbosacral 
spine were interpreted as revealing no evidence of fracture, 
dislocation, or other bony pathology.  It was noted that 
there was an absence of the lateral aspect of the left iliac 
bone, which could be post-traumatic or post-surgical in 
nature.  X-ray of the left femur revealed evidence of an old, 
healed fracture at the junction of the upper and middle third 
of the bone shaft, with good bony union.  A bony defect, left 
by a previous intramedullary rod, was noted.  No significant 
abnormalities of the left knee were noted.

On a statement completed in conjunction with employment with 
the Post Office in September 1983, the veteran reported that 
he did not have and never had had problems with his back.  In 
an employment questionnaire completed in October 1983, he 
again indicated that he did not have a back injury or chronic 
back pain.  

A private orthopedic examination was conducted in November 
1984.  The veteran reported that while at work lifting heavy 
mail bags he sustained injuries to his neck and upper back on 
the left side with pain going down into the left shoulder.  
The examiner noted that the veteran presented with a sprain 
of the neck and upper back, for which he was treated 
conservatively for several days.  The veteran was noted to be 
very much improved at the time of his last visit and active 
treatment was discontinued.

Records from the veteran's employment with the U. S. Postal 
Service reveal that in November 1984 he was to be put on 
light duty as a result of cervical and dorsal sprains.  In 
April 1985, it was recommended that he be put on light duty 
as a result of swelling in the left leg.  In May 1985, it was 
determined that the veteran could go back to work full time 
but should avoid prolonged standing.  In April 1986, it was 
noted he had venostasis disease and would need to be off his 
feet when he had pain and swelling.  In May 1986, the 
venostasis was noted to be under control and the veteran was 
able to return to full duty work.  An October 1986 letter 
from Dr. D. revealed that the veteran was unable to work 
secondary to a left knee injury.  The doctor opined that the 
veteran should be considered for a tractor trailer operators 
position to reduce the stress on his left leg.  A separate 
document, dated in October 1986, from the U. S. Postal 
Service indicates that the veteran was being removed from the 
job for disciplinary reasons.  

A VA outpatient record dated in April 1985 notes an episode 
of left lower extremity thrombophlebitis one and one-half 
years earlier, with recent complaints of pain in the left 
thigh.  Examination revealed small, superficial veins in the 
left calf without calf swelling, tenderness or redness.  The 
impression was recurrent deep venous thrombosis.  In April 
1986 there was evidence of minimal edema, without ulcers.  
The veteran's venous stasis disease was stated to be 
adequately controlled with compression stockings, except for 
his complaints of pain.  

In a statement dated in April 1986, the veteran complained of 
problems due to venous insufficiency in his left lower 
extremity.

The veteran presented for VA orthopedic examination in August 
1986.  He complained of left lower extremity swelling and 
discomfort, increased with work; low back and hip pain, 
cramping in the left thigh and swelling in the calf and knee.  
The examiner noted a two-centimeter shortening of the left 
lower extremity as compared to the right.  There was no 
significant lower extremity atrophy, and no significant 
motion loss in the hip, knees or ankles.  There were numerous 
varicosities with slight discoloration of the left foot.  The 
diagnoses included chronic back strain.  X-rays showed good 
bony union and callus formation of the left femur.

VA records dated in August 1986 indicate that the veteran was 
receiving physical therapy for his low back. 

In connection with psychiatric examination conducted in 
September 1986, the veteran reported that he had used more 
than 500 hours of sick leave in the past year due to leg and 
back problems.  

VA records reveal that diagnostic arthroscopy with partial 
medial and lateral meniscectomies was performed in November 
1986.  A November 1986 clinical VA record includes the 
assessment that the veteran had chronic venous insufficiency 
"obviously secondary to complications of previous service 
connected femur fracture."  The veteran was hospitalized at 
a VA facility in December 1986 due to derangement of the left 
knee and underwent left anterior cruciate ligament graft.

A letter dated in February 1987, from S.R., M.D., the 
veteran's family physician, reflects treatment of the veteran 
for phlebitis of the left calf.  The doctor opined that the 
origin of blood clots in the left calf were secondary to knee 
injuries the veteran sustained while in the service and 
further aggravated at work.  

In July 1987 the United States Department of Labor denied the 
veteran's Workers' Compensation claim.  The agency found the 
medical evidence neither substantiated that a fracture of the 
femur and hip and lower back pain were caused by the 
veteran's employment nor that any pre-existing conditions 
were aggravated by his employment.

The veteran testified at a January 1988 RO hearing as to 
symptomatology he was experiencing in his left leg.

In May 1988, the veteran reported for a VA examination.  The 
veteran complained of left leg phlebitis with some clot 
formation, with instability and swelling in his left thigh.  
He complained of difficulty walking.  The pertinent diagnoses 
were status post fracture of the left femur with shortening; 
damage to the left knee with some anterior cruciate ligament 
weakness; and evidence of gross knee reconstruction.  The 
examiner noted the left lower extremity was two centimeters 
shorter than the right.  That examination report is negative 
for note of complaints, findings or diagnoses pertinent to 
the back.

By decision dated in May 1989, the Board determined that 
service connection was warranted for varicose veins of the 
left lower extremity.  The Board also determined that the 
residuals of the fracture of the left femur warranted 
assignment of 20 percent disability evaluation.  The RO 
implemented the Board's decision in a rating action dated in 
May 1989.  The RO increased the evaluation assigned to 
residuals of a fracture of the left femur to 20 percent, 
effective April 16, 1986.  The RO established service 
connection for left lower extremity varicose veins and 
assigned a 10 percent evaluation, effective April 17, 1985.

In July 1990 the veteran presented for VA examination.  He 
complained of pain, swelling and numbness in the femur/thigh 
area with a residual limp, and also complained of chronic 
pain in the knee with clicking, popping, giving way, 
instability and swelling.  He  expressed concern regarding 
varicosities.  Examination revealed an excellent range of hip 
motion, excellent circulation and a nontender left femoral 
scar.  There was some femur atrophy and a limitation of knee 
motion.  Lateral, anterior and posterior knee stability was 
normal.  Knee scars were well-healed.  X-ray of the femur 
revealed good alignment.  There was some venous distention in 
the left lower extremity, with small superficial 
varicosities.  The examiner opined that the veteran had 
varicosities and vascular insufficiency of the venous tree 
secondary to the original in-service injury and further 
opined that the veteran had a left knee problem which had 
been present since the original in-service accident.  The 
examination report did not include any complaints, findings 
or diagnoses regarding the veteran's back.  

A July 1991 VA clinical record reveals complaints of left 
knee pain.  The range of motion of the left knee was from 20 
degrees to 110 degrees.  Lachman test was negative and the 
drawer sign was negative.  The assessment was excellent 
repair of the left anterior cruciate ligament but loss of 
extension in the left knee; fracture of the femur of the left 
leg; and varicosities of the left lower extremity.  

VA records dated in January 1992, show that the veteran 
complained of instability and loss of motion in the left 
knee.  He also reported his knee would give way.  The passive 
and active range of motion was from 10 degrees to 110 
degrees.  No ligament instability was noted.  No effusion was 
present.  Left knee extension was noted to be painful.  The 
assessment was reconstruction of the left anterior cruciate 
ligament and varicosities of the left ankle.  In March 1992, 
swelling and inflamed sores were noted on the left leg.  The 
impression was ulceration with cellulitis on the medial 
aspect of the left lower extremity as well as varicose veins.  
A stasis ulcer was noted in April 1992.  In August 1992, the 
veteran complained of ulceration in the left leg.  He 
reported that a bite to the left leg four months prior had 
eventually developed into an ulcer that took three months to 
heal.  The assessment was slowly healing ulcer with stasis 
changes.  

A VA record dated in January 1993 shows that the veteran had 
a small ulceration on the left medial leg with stasis 
changes.  It was also noted that the veteran had chronic 
swelling of the left leg.  A subsequent January 1993 record 
indicates that the veteran had symptomatic venous disease and 
questionable claudication.  Infrafascial venous ligation was 
performed in February 1993.  The post-operative diagnosis was 
chronic venous stasis secondary to deep vein thrombosis.  In 
March 1993, it was noted that the veteran was status post 
venous ligation for a chronic ulcer.  The wound was healing 
well, with some pain present.  

In a rating decision dated in August 1993, the RO 
recharacterized the veteran's left femur disability as 
residuals of a left femur fracture primarily manifested by 
moderate left knee disability.  The RO confirmed and 
continued the 20 percent assigned rating evaluation.  Also at 
that time the RO revised the assigned ratings for varicose 
veins of the left lower extremity, assigning a 20 percent 
evaluation effective August 5, 1992 to February 8, 1993; a 
temporary 100 percent convalescent rating from February 9, 
1993 to March 31, 1993, and a 20 percent evaluation resuming 
thereafter.

In January 1994, VA records indicate that the veteran had a 
long standing history of superficial venous insufficiency, 
and problems with stasis dermatitis and recurrent ulceration 
of the leg.  The veteran presented with an ulceration on the 
left leg.  The assessment was recurrent stasis ulcer in the 
left leg.  In April 1994, he complained of weakness and 
discomfort in the knee, thigh and calf which had been present 
since 1968.  The range of motion of the left knee was from 10 
degrees to 112 degrees.  Minimal anterior drawer sign was 
present.  The assessment was status post anterior cruciate 
ligament repair.  

A VA fee-basis examination was conducted in June 1994.  The 
veteran stated that after discharge he worked in construction 
for several years.  He left the construction field and worked 
as a fireman for six and one half years until his leg began 
to deteriorate.  There came a point where he could no longer 
perform the required drills to be a fireman and was 
dismissed.  He thereafter went to work for the Post Office 
and was doing fairly well until February 1988 when he fell 
into a sunken elevator, injuring his low back and re-injuring 
his left knee.  He reported that he was extensively treated 
for his low back injury.  He stated that he was informed he 
had sciatica as a result of his low back injury and still had 
pain from the low back that radiated into the left leg.  The 
impressions were that the veteran sustained a fractured femur 
and internal derangement of the left knee due to war injuries 
and subsequently had a superimposed low back injury, which 
occurred several years prior to the June 1994 examination. 

At the time of examination in June 1994, the veteran gave a 
history of phlebitis in the left leg shortly after discharge, 
with two subsequent vein strippings and persistent varicose 
ulcers on the leg.  He further reported that he had anterior 
cruciate ligament reconstruction of the left knee in 1984 and 
that his knee had done quite well since that time although he 
did notice a tendency to weakness. 

Physical examination in June 1994 revealed a healed anterior 
lateral incision over the mid shaft of the left thigh and a 
healed median parapatellar incision about the left knee.  
There was a posterior lateral incision around the left knee.  
A considerable amount of post-phlebitic pigmentation and 
scaling was present over the posterior medial aspect of the 
lower leg with two healed ulcerations with healthy crusts on 
these.  The left knee demonstrated surprisingly good 
stability with only a one plus Lachman and plus minus 
anterior Drawer sign.  There was no medial or lateral 
instability.  Measurement of the thighs revealed 
approximately two centimeters of atrophy of the left when 
compared with the right.  The veteran had good sensation in 
both lower extremities and had intact deep reflexes.  Review 
of X-rays revealed obvious osteoporosis of the left when 
compared with the right both in the femur and tibia.  A 
slight decrease in the joint space of the articular surface 
of the left knee was noted.  X-rays of the femur revealed an 
old healed fracture of the proximal third of the femur with 
good bony union and good alignment.  The clinical impression 
was that the veteran had a fractured femur and internal 
derangement of the left knee as a result of war injuries.  It 
appeared to the examiner that the veteran had a successful 
anterior cruciate graft inserted and a stable knee joint at 
the time of the examination.  

In a statement received in June 1994, the veteran argued that 
his back disorder was caused and/or aggravated by his 
service-connected shortening of the left femur, combined with 
his venous disability and left knee impairment.  He further 
argued the presence of open ulcers on his left lower 
extremity, related to his venous stasis disease.
A VA examination for diseases of the arteries and veins was 
conducted in November 1994.  The veteran reported that he had 
left deep vein thrombosis of the calf in 1969, which recurred 
in 1982 and 1983.  He complained of recurrent venostasis 
ulceration involving the anteromedial aspect of the distal 
left leg.  He reported that he had had several ligations of 
veins of the left leg due to chronic intractable stasis 
ulceration.  He reported that he developed stasis ulceration 
following minimal blunt trauma to the medial aspect of the 
left leg.  The examiner noted that the veteran was on no 
maintenance or prophylactic anticoagulation program for his 
deep vein thrombosis of the lower left extremity.  

Inspection of the left thigh in November 1994 revealed no 
varicose vein involvement of the supra-geniculate portion of 
the left greater saphenous vein.  Below the left knee there 
was a moderate degree of varicose vein involvement present on 
the anterior and posterior aspects of the left leg.  The 
examiner noted that those veins were not significantly 
dilated and did not tend to be tortuous.  There was no 
evidence of sacculation.  On the antero-medical aspect of the 
distal leg there was an area of intense bluish-purple 
discoloration of the skin, representing stasis dermatitis 
over a surface area of six-by-eight centimeters.  Within this 
area were three well-healed ligation scars.  There was 
evidence of a healed stasis ulcer, without evidence of active 
stasis ulceration.  There was also evidence of innumerable 
spider veins on the medial and lateral aspects of the left 
foot and ankle and on the dorsum of the left foot.  The left 
calf was soft, tender to gentle palpation.  There was no 
residual evidence of brawny edema.  An eight inch surgical 
scar extending from the anterior aspect of the distal thigh, 
continuing in the left prepatellar area, on to the proximal 
aspect of the anterior surface of the left leg was noted. 

A VA clinical record dated in December 1994 shows that the 
veteran has chronic recurring venostasis ulcer in the medial 
aspect of the left ankle.  Physical examination revealed an 
ulcer present on the medial aspect of the left ankle.  No 
edema or cellulitis was present.  The assessment was clear 
superficial recurrent venostasis ulcer on the medial surface 
of the left ankle.  In January 1995, it was noted that the 
ulcer on the left ankle had healed.  
In February 1995, the veteran reported that he had pain in 
the left thigh, knee and ankle with an onset 28 years prior.  
Scars of healed ulcers were present on the left ankle.  
Osteoporosis was present in the left femur and tibia.  The 
range of motion of the left knee was from 12 degrees to 108 
degrees.  The pertinent impressions were healed fracture of 
the left femur, left anterior cruciate ligament repair, 
osteoporosis of the left femur and tibia and healed venous 
ulcers of the left ankle.  In April 1995, it was noted that 
the veteran had venous changes, medial ankle scars and 
cyanosis.  Elevation of the leg at all times and the use of 
compression hose was ordered.

In a rating decision dated in August 1995, the RO further 
recharacterized the veteran's left femur disability to 
include osteoporosis of the left femur and tibia; the RO 
confirmed and continued the assigned 20 percent evaluation.

In April 1997, the Board remanded the veteran's claims for 
additional development, to include obtaining additional 
medical evidence and examinations.

In April 1997, the veteran complained of knee pain.  A July 
1997 VA clinical record includes the notation that the 
veteran was bothered by his left knee due to over stressing 
it.  

A VA joints examination conducted in March 1998 revealed that 
the veteran complained of pain in his left knee and morning 
stiffness.  With activity there used to be swelling but there 
was none present at the time of the examination.  It was 
noted that the leg may give way more to pain than weakness.  
There was no locking.  The veteran did report fatigability 
after walking 1/2 to one mile.  He reported as recently as one 
year prior, he was able to walk five miles.  The examiner 
noted that pain flared up by activity as a result of the 
veteran's job as an oversized motor vehicle operator.  The 
veteran had not had any dislocations, recurrent subluxation, 
or inflammatory arthritis.  The affected knee had a full 
range of motion.  The diagnosis was status post traumatic 
injury to the left knee with particular damage to the 
anterior cruciate ligament ultimately requiring surgery.  The 
examination report is silent with respect to the veteran's 
back.  

A VA peripheral nerves examination was conducted in March 
1998.  It was noted that the veteran had had persistent 
numbness of the left intralateral thigh, lateral to a 
surgical scar.  The numbness did not wax or wane.  The 
veteran also reported numbness of the first distal portion of 
the leg and the entire leg with prolonged sitting.  The 
numbness was relived by movement.  It was the examiner's 
opinion that the numbness was aggravating but probably not 
limiting the veteran's activities of daily living.  The 
examiner opined the limitation was secondary to pain.  
Physical examination confirmed symptomatic numbness upon 
testing the outer lateral thigh with a pin.  No motor 
impairment resulted from the damage to the cutaneous nerve.  
The diagnosis was numbness of the left inner lateral thigh 
secondary to probable severance of the lateral cutaneous 
nerves of the thigh as part of the original injury and/or the 
correct injury.  

A VA muscles examination was also conducted in March 1998.  
The veteran reported that he had a severe fracture of his 
femur in 1967.  The fracture was repaired and stabilized by 
an Alexander nail placement.  The veteran reported that since 
that time he always had some discomfort.  He underwent left 
anterior cruciate ligament surgery in 1988 as a result of a 
tear which was thought to have occurred at the time of the 
original leg fracture.  He reported he had to resign from his 
job as a fireman due to pain and weakness.  The examiner 
opined that atrophy of the left leg contributed to the 
veteran's weakness.  It was noted that there had been 
progressive weakness since 1980.  It was further noted that 
the veteran had edema in the left leg from traumatic vein 
damage at the time of the original injury.  

In connection with muscle examination in March 1998, the 
veteran reported that he had a constant level of pain which 
increased with activity such as climbing oversized loads.  It 
was noted that the veteran's job consisted in part of placing 
tie-down straps on his truck loads which required marked 
exertion and climbing.  The veteran had to rest multiple 
times in accomplishing this task which was estimated to take 
three to four times longer than it might otherwise have.  
Rest was the major modality of treatment.  It was noted that 
while driving in his work capacity, the veteran had to rest 
for minutes to several hours after driving approximately 
100 miles.  The usual rest requirement was one to two hours.  
The veteran estimated that it took 25-to-50 percent more time 
to accomplish his work because of his leg injury.  He had 
full knee extension but with pain, for example, if he stubbed 
his toe on a stair while his leg was fully extended, he had 
extreme pain.  

Physical examination in March 1998 revealed probable normal 
strength in the left leg, however, due to marked pain 
elicited in attempting to test muscle strength in the major 
muscle group, the examiner could only estimate the maximal 
degree of strength present.  With maximal effort despite the 
pain, the veteran was able to generate 4+/5 strength in the 
injured muscle group.  Strength in the other three 
extremities appeared to be within normal limits.  Muscle 
stretch reflexes were hypoactive.  Plantar reflexes were 
flexor.  The remainder of the neurological examination 
appeared to be within normal limits with the exception of 
some numbness of the left inner lateral thigh.  There 
appeared to be full joint function.  The left thigh was two 
centimeters smaller than the right thigh.  The diagnosis was 
left quadriceps weakness and atrophy secondary to traumatic 
injury with a severe left femur fracture.  

An Agent Orange examination was conducted in December 1998.  
Physical examination revealed a bronzing area on the distal 
medial aspect of the left leg which was noted to be a venous 
stasis ulcer.  Left lower vein venous insufficiency was also 
reported.  Pertinent diagnoses were left knee internal 
derangement, varicose veins and venous stasis with 
ulceration.  

A December 1998 x-ray of the lumbar spine was interpreted as 
revealing no fractures or dislocations.  Minimal facet 
sclerosis of L5-S1 was present as well as some minimal aortic 
calcification.  

A VA general medical examination was conducted in December 
1998.  The veteran complained, in pertinent part, of low back 
pain on a regular basis.  It was noted that the spine was 
straight and mobility was full.  The pertinent diagnosis was 
chronic low back pain.  The veteran also complained of 
constant pain due to thrombophlebitis, which he alleged had 
reduced his activity.  He reported that he was unemployed due 
to his knee.  He stated that he had occasional edema in his 
lower extremities.  Left lower venous insufficiency with some 
areas of ulceration was noted.  Muscle strength in the left 
leg was 3/5 and 5/5 for the right leg.  Prepatellar edema was 
1+ in the feet.  X-rays of the left tibia and fibula were 
interpreted as revealing no fracture or dislocation.  Minimal 
degenerative changes of the proximal tibia were noted.  An x-
ray of the left femur revealed irregularity of the proximal 
left femoral diaphysis with evidence of an old fracture but 
with overall union in spite of some vague lucency at the 
fracture site.  X-rays of the left knee showed mild 
degenerative changes with some spurring of the proximal 
tibia.  There was also a small joint effusion present.  No 
fracture or dislocation was noted.  Minimal narrowing of the 
medial and lateral compartments was present.  The examiner 
noted that the veteran's mobility was full and tenderness was 
negative.  The pertinent diagnoses were left knee internal 
derangement and chronic venostasis of the left leg.  

A VA vascular examination of the left lower extremity was 
conducted in January 1999.  The examiner reviewed the claims 
file.  It was noted that the veteran fractured his left femur 
in Vietnam in 1967 and was treated with open reduction.  In 
1968, he had an episode of acute phlebitis.  The veteran 
indicated that ever since that time he had a feeling of 
heaviness and difficulty with the left lower extremity.  He 
also had a subsequent anterior cruciate ligament replacement 
on the left.  The veteran reported that exercise and exertion 
produced pain that he characterized as a big blood blister--
as if his leg was overstuffed.  The examiner noted that this 
description was characteristic of severe venous hypertension.  
Superficial venous ligations were conducted four years prior 
to the examination.  Past spot ligations were noted to have 
been complicated by ulceration that eventually healed.  The 
examiner noted that the effects of the leg condition on the 
veteran's usual activities was profound.  The examiner 
reported that the veteran had a job with the Post Office and 
on lunch breaks he would lie down on mail sacks to elevate 
his legs.  As a result of this, the veteran reportedly lost 
his job in 1989.  


In January 1999, the veteran's main complaints were aching 
and a feeling of fullness in the calf.  He also complained of 
progressive pain and swelling of the left leg.  Edema was 
relived by elevation at night.  He was using below-the-knee 
compression hose.  His treatment resulted in healing of 
ulcers in the leg but he still had a full feeling in his leg 
which limited walking to 1/2-to-1 block.  

Physical examination in January 1999 revealed an extensive 
incision anteriorly over the knee joint extending to the 
lower third of the thigh as a result of orthopedic 
interventions.  The lower third of the leg had had four spot 
vein ligations done and parallel to the skin lines which had 
healed, there was induration and pigmentation about the scars 
with a moderate degree of liposclerosis.  The examiner noted 
the clinical classification would be Class V - healed 
ulcerations and lipodermatosclerosis.  Varices were present 
posteriorly, which the veteran indicated were symptomatic.  
There was 2+ ankle edema posteriorly with approximately two 
centimeters of swelling at the ankle and three centimeters of 
swelling at the calf.  Pulses were good, however, on standing 
and coughing impulses could be appreciated in the posterior 
varices and a reflux signal was heard in the popliteal vein.  
There was no evidence of arterial disease.  A duplex 
ultrasound revealed compressibility of the left femoral, 
superficial and popliteal veins with massive reflux into the 
left superficial femoral vein and the left popliteal vein.  
No occlusive factor was noted.  A venous ultrasound of the 
left lower extremity demonstrated that there was no evidence 
of deep venous thrombosis.  The diagnoses were Class V skin 
changes related to reflux and post phlebitic change in the 
left lower extremity, secondary varices and venous 
claudication.  The examiner reported that the severe reflux 
related to the previous thrombophlebitis which had destroyed 
the valves in the left femoral system.  The veteran had 
venous claudication.  There were varices which were 
secondary.  The veteran had classical symptoms of venous 
hypertension with reflux.  The examiner opined that the 
disability due to the venous hypertension and reflux was 
significant.  Current treatment with support would be 
moderately effective in preventing ulceration but would not 
relieve venous claudication.  

A VA clinical record dated in March 1999 revealed that the 
veteran had post phlebitic syndrome of the left extremity and 
had been off work for two weeks.  Physical examination 
revealed 2+ edema but no thigh edema. 

A VA examination was conducted in June 1999.  The veteran 
complained of chronic low back pain and left knee instability 
since an injury sustained in service.  The examiner reviewed 
the claims file and noted details relevant to the veteran's 
in-service injuries sustained after being run over by a 
vehicle.  The examiner also noted the veteran's post-service, 
work-related injury to his low back, stated to have "greatly 
aggravated his back condition."  The examiner indicated that 
it did not "appear that his knee injury had anything to do 
with his elevator injury."  The veteran reported that he 
still experienced arthritic-type pain in the knee, but did 
not have any further instability.  He stated that he had back 
pain and associated with this, he had numbness on the lateral 
side of his calf and across the dorsum of his left foot.  He 
did not report any particular weakness in his lower 
extremities.  X-ray examination of the femur revealed a 
healed proximal middle third junction fracture with good 
alignment.  X-rays of the left knee showed mild degenerative 
changes with fairly good preservation of the joint space.  
Patellar femoral joint arthritis was present.  

The pertinent impressions in June 1999 were femoral shaft 
fracture of the proximal middle third junction, traumatic 
arthritic changes to the knee secondary to the femoral shaft 
fracture and to the left hip and anterior cruciate tear of 
the left knee, as a result of the jeep accident in 1967.  The 
examiner also noted a lumbar spine injury as a result of the 
jeep accident in 1967, with aggravation from a 1988 elevator 
injury.  The examiner set out that it was apparent that the 
veteran sustained multiple serious injuries as a result of 
his in-service vehicle accident, to include facial injuries, 
a low back injury, a femoral shaft fracture and knee 
injuries.  The examiner noted that a review of service 
medical records revealed no mention of low back symptoms.  
The examiner expressed a belief that such was not unusual in 
light of the veteran's more serious injuries at that time.  
The examiner continued to note that the post-service elevator 
accident aggravated the veteran's back injury and expressed a 
belief that the veteran's back disability would have been 
mild absent the aggravating post-service injury.  The 
examiner concluded it was "more likely probable than not" 
that the veteran's severe femur injury injured his knee, hip 
and low back at the time of the original injury in 1967.

I.  Service Connection

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability. 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  Generally, in order for a claim 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  Where the determinative issue 
involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, 126 
F.3d at 1468. 

For the purposes of determining whether a claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The standard for 
establishing a well-grounded claim has been described as very 
low.  Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).

Here, the Board finds that the veteran's claim of entitlement 
to service connection for a low back disorder is 
well-grounded based on the evidence of record.  Specifically, 
the June 1999 VA examiner noted a history of serious injuries 
resulting from an in-service motor vehicle accident, to 
include injury to the veteran's low back.  The VA examiner 
opined that the veteran had a lumbar spine disability related 
to the in-service accident and then aggravated by a 1988, 
post-service, elevator accident.  See Caluza, supra.  The 
veteran has thus presented a claim which is plausible.  

The Board is also satisfied that all relevant facts have been 
properly developed, to the extent possible.  The veteran has 
been examined by VA and has been afforded opportunity to 
submit evidence and argument pertinent to his claim.  The RO 
has requested, and to the extent possible obtained, 
identified evidence.  Moreover, the decision on this matter 
is fully favorable to the veteran.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  

The law provides that when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b) (West 1991); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the evidence is in relative equipoise.  In that 
regard, the Board notes that service medical records are 
negative for notation of any diagnosed back disorder, to 
include at the time of Physical Evaluation Board examination 
in connection with discharge.  Moreover, the notes of 
treatment and recovery created contemporary to the veteran's 
in-service motor vehicle accident do not reflect complaints 
of or treatment for back pain or other back symptomatology.  

The Board also notes that the veteran did not identify back 
problems at the time of his initial October 1968 claim for VA 
benefits or in connection with VA examination conducted in 
December 1968; he did not deny such at that time.  In 
connection with employment questionnaires dated in September 
and October 1983, the veteran did specifically deny having 
had any back injury or problems with his back.  

Despite the above, the veteran now argues that at the time of 
his in-service vehicle accident he injured not only his left 
femur, but also his back.  Here the Board notes that the 
veteran did report having low back pain in connection with a 
VA examination conducted in April 1983.  Diagnostic testing 
at that time revealed an iliac abnormality opined to possibly 
be consistent with prior trauma or surgery.  Significantly, 
such finding is prior to the veteran's 1988 back injury 
incurred as a result of an elevator accident.

As reported above, the June 1999 VA examiner opined that the 
veteran had a back disability as a result of the motor 
vehicle accident which occurred during active duty.  The 
examiner excused the lack of in-service notations of back 
complaints or problems as consistent with overshadowing by 
the more serious injuries to the veteran's leg sustained at 
the same time.  The examiner concluded it was "more likely 
probable than not" that the veteran injury his low back at 
the time of the original injury in 1967.  

The Board emphasizes that it is not free to substitute its 
own judgment for that of a medical expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Although the record 
evidences a lack of consistency with respect to the veteran's 
reported continuity of back symptomatology, the record does 
contain evidence of a back abnormality and back complaints 
prior to the veteran's 1988 elevator accident.  The record 
further contains the opinion of a competent medical 
professional that it is likely the veteran incurred injury to 
his back coincident with his in-service motor vehicle 
accident.  The medical evidence identifies disability 
residual thereto.  The June 1999 examiner, as noted, 
considered the discrepancy between actual service records and 
the veteran's current complaints of back problems in service, 
and excused such based on the severity of the veteran's leg 
problems in service.  The record is negative for a competent 
opinion dissociating the veteran's iliac abnormality, 
suggested to be post-traumatic in nature, from service.  The 
record is also negative for a competent opinion contrary to 
the June 1999 examiner's conclusion that the veteran incurred 
back disability as a result of service.  As such, the Board 
resolves any doubt in the veteran's favor and service 
connection for residuals of injury to the low back is 
granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

II.  Rating Evaluations

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Analysis

In general, allegations of increased disability are 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed.  The veteran has been examined 
pertinent to his lower extremity disabilities and identified 
medical evidence has, to the extent possible, been associated 
with the claims file.  No further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Left Knee

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54 (1999).

The veteran's left lower extremity disability, residual to a 
fracture of the femur, is currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5255-5013 
(1999).  38 C.F.R. § 4.27 (1999) provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

38 C.F.R. § 4.71a, Diagnostic Code 5013 pertains to 
osteoporosis, with joint manifestations and provides for 
rating based on limitation of motion of the affected part, as 
degenerative arthritis.  In turn, 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, pertaining to degenerative arthritis, 
provides that when the limitation of motion of the specific 
joint or joints involved is non-compensable under the 
appropriate diagnostic codes, a maximum 10 percent rating is 
for application for each major joint or joint groups affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Consistent with the above, the Board has considered 
diagnostic codes relevant to motion limitation of the hip, 
leg and knee, as the femur acts in tandem with the hip and 
knee joints.  See 38 C.F.R. § 4.71, Plate II (1999); 
38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253, 5260, 
5261 (1999).  

The entirety of the competent medical evidence of record 
fails to reflect that the veteran experiences a limitation of 
hip or leg motion sufficient to warrant assignment of even a 
compensable evaluation under Diagnostic Codes 5251, 5252, 
5253, or an evaluation in excess of the currently assigned 20 
percent under Diagnostic Codes 5260, 5261.  VA examination in 
August 1986 revealed no significant motion loss of the hip or 
knee.  The veteran had an excellent range of hip motion in 
July 1990.  Records dated in July 1991, January 1992 and 
January 1994 note some limitation of knee motion, although 
not compensable under Diagnostic Codes 5260, 5261.  

The veteran did evidence knee extension limited to 12 degrees 
in February 1995.  Limitation of flexion of either leg to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
Flexion must be limited to 15 degrees for a 30 percent 
evaluation.  Diagnostic Code 5260.  Limitation of extension 
of either leg to 10 degrees warrants a 10 percent evaluation.  
A 20 percent evaluation requires that extension be limited to 
15 degrees.  Extension must be limited to 20 degrees for a 30 
percent evaluation.  Diagnostic Code 5261.  Thus, extension 
limited to 12 degrees would warrant assignment of a 10 
percent evaluation under Diagnostic Code 5261.  

The veteran evidenced a full range of knee motion in March 
1998, and, the examiner otherwise noted full joint function 
relevant to the veteran's left lower extremity at that time.  
Subsequent medical evidence fails to reveal any limitation of 
knee flexion or extension sufficient to warrant assignment of 
an evaluation in excess of the 20 percent evaluation 
currently assigned to disability of the thigh under 
Diagnostic Code 5255.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, 5253, 5260, 5261 (1999).  Accordingly, the 
veteran warrants at most, a 10 percent evaluation based on 
motion limitation of the knee under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5013, 5260, 5261.  Such is less than the 
currently assigned evaluation.

Diagnostic Code 5255 pertains to impairment of the femur.  A 
10 percent evaluation is warranted for malunion of the femur, 
with slight knee or hip disability.  A 20 percent evaluation 
is warranted for malunion of the femur, with moderate knee or 
hip disability.  A 30 percent evaluation is warranted for 
malunion of the femur, with marked knee or hip disability.  A 
60 percent evaluation is warranted for fracture of surgical 
neck of the femur, with false joint; a 60 percent evaluation 
is also warranted with nonunion of the femur, without loose 
motion, weight bearing preserved with aid of brace.  An 80 
percent evaluation is warranted for fracture of shaft or 
anatomical neck of the femur, with nonunion, with loose 
motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  A review of the competent evidence of 
record, specifically radiographic test results, is consistent 
in showing that the veteran's left femur fracture is well-
healed, without any evidence of malunion or nonunion, and 
without evidence of a false femoral joint.  Thus, it appears 
the RO assigned the current 20 percent evaluation based on 
Diagnostic Code 5255's recognition of impairment of the femur 
with moderate knee or hip disability.  

Thus, the Board continues to consider other aspects of knee 
disability, specifically, 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999), which provides the rating criteria for 
evaluation of impairment of the knee.  Slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment and a 30 percent 
evaluation requires severe impairment.  Despite the veteran's 
complaints of instability, the contemporary evidence is 
consistent in noting stable knee ligaments.  The veteran 
himself, in connection with examination in June 1999, denied 
current instability.  In March 1998 he denied dislocations or 
recurrent subluxation.  Thus, there is no objective evidence 
of knee disability due to instability or subluxation so as to 
warrant application of Diagnostic Code 5257.

Assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Schedule provides for compensation based on shortening of 
the bones of the lower extremity.  However, to warrant 
assignment of a compensable evaluation under that code, 
shortening of at least 1.25 to 2 inches (3.2 cms. to 5.1 
cms.) must be shown.  A note following the criteria stresses 
that the ratings for shortening of the bones of the lower 
extremity are not to be combined with other ratings for 
fracture or faulty union in the same extremity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5275 (1999).  The sum of the 
competent medical evidence notes a left lower extremity 
shortening of at most two centimeters, thus not meeting the 
criteria for a compensable evaluation under Diagnostic Code 
5275.  Where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999).  
Application of such code is therefore not beneficial to the 
veteran.

The Board has further considered application of 38 C.F.R. 
§§ 4.55, 4.56, 4.73 (1999) pertaining to muscle injuries.  
Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly.  
38 C.F.R. § 4.56.  In that regard, the Board is aware that 
the rating criteria for muscle group injuries were changed, 
effective July 3, 1997.  See 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  The defined purpose of these changes 
were to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  See 62 Fed. Reg. No. 106, 30235-30237.  

As revised, 38 C.F.R. § 4.56 now provides, in pertinent part, 
that an open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56 further provides that for VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement. 

38 C.F.R. § 4.56(d) sets out the classifications of slight, 
moderate, moderately severe or severe muscle disability as 
follows: 

(1) Slight disability of muscles.  (i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of  muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars  indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for 
Treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, worse than 
those shown for moderately severe muscle 
injuries, and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars  
indicating wide damage to muscle groups 
in missile track.  Palpation shows loss 
of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests. (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 3, 
1997).  

Although the veteran in this case did not incur a gunshot 
wound to his left lower extremity, the in-service motor 
vehicle did result in a severe fracture of the femur.  
Service and post-service records then document the veteran's 
complaints of weakness and fatigue in his thigh and 
difficulty with movement.  The medical evidence of record 
indicates the presence of objective manifestations of 
impairment such as atrophy of the left thigh.  See 
38 C.F.R. §§ 4.55, 4.56, above.


Muscle injuries of the thigh may be rated under Muscle Group 
XIV, which consists of the anterior thigh group, the function 
of which includes knee and hip motion.  A 10 percent rating 
requires moderate injury.  A 30 percent rating requires 
moderately severe injury, and a 40 percent rating requires 
severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5314 
(1999).   

First, service records do not reflect that the veteran 
incurred a comminuted fracture of his femur so as to warrant 
minimal assignment of a severe rating under Diagnostic Code 
5314.  See 38 C.F.R. § 4.56.  At the time of the VA muscles 
examination in March 1998, it was noted that the fracture of 
the left femur was productive of some muscle weakness and 
that the left quadriceps was injured.  However, muscle 
strength using maximal effort, despite pain, was determined 
to be 4+/5 in the muscle group.  It was noted that there was 
"marked pain elicited in attempting to test muscle 
strength" and that the examiner could only estimate the 
maximal degree of strength present.  There was a two-
centimeter difference in the size of the left thigh when 
compared to the right.  The diagnosis at that time was left 
quadriceps weakness and atrophy secondary to traumatic injury 
with a severe left femur fracture.  While pain was present, 
muscle strength was still at least 4+/5 and the examiner who 
conducted the March 1998 VA muscles examination opined that 
the veteran "had probable normal strength in the left leg."  
Such symptomatology is most consistent with only moderate 
injury to the quadriceps, based on atrophy, and fatigue as 
compared to the right thigh.  Symptomatology such as that 
specified for moderately severe or severe muscle impairment 
is not evidenced by the competent evidence of record.  The 
veteran does not demonstrate severe muscle weakness, fatigue, 
incoordination or an inability to keep up with daily 
functions and/or work attributable solely to his thigh 
injury.  Thus, application of Diagnostic Code 5314 would 
result in no more than a 10 percent evaluation, less than 
that currently assigned to the veteran's disability.  

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
In this case, Diagnostic Code 5255, discussed in part above, 
is based primarily on contemplation of malunion or nonunion 
of the femoral joint, findings not shown by the competent 
medical evidence of record.  However, 38 C.F.R. § 4.20 (1999) 
provides that when an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

In that regard, Diagnostic Code 5255 does contemplate 
impairment of the thigh and knee, the manifestations of the 
veteran's disability.  A 30 percent evaluation under that 
code is not, however warranted, insofar as the competent 
evidence does not show marked knee or hip disability.  The 
Board again references the above discussion relevant to the 
absence of knee instability, subluxation or motion limitation 
of the hip or knee sufficient to warrant assignment of more 
than the current 20 percent evaluation under applicable 
diagnostic codes.

The Board has also considered the Court's finding, in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), that where evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered:  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

In the instant case, the veteran's disability is manifested 
by complaints of pain and weakness of the left thigh 
affecting knee and leg function.  He has complained of 
difficulty with ambulation and other activities.  The Board 
here emphasizes, however, that the veteran is also service-
connected for left lower extremity varicose veins, a 
disability evaluated herein below.  Symptoms associated with 
such varicose veins include pain, swelling and functional 
impairment.  Such manifestations noticeably mirror those 
complained of by the veteran pertinent to his thigh injury 
residuals.  Pyramiding, that is the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14 
(1999).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this case, the Board must 
use caution and not doubly compensate the veteran for 
complaints of pain and swelling that have been attributed to 
his varicose veins.

After consideration of the above, and the evidentiary record, 
the Board finds an increased rating for left thigh/knee 
disability is not warranted upon consideration of the 
criteria included in 38 C.F.R. §§ 4.40, 4.45, 4.59, as well 
as the holding in the DeLuca decision based upon pain on use 
or during flare-ups.  Although the veteran has complained of 
pain, there is no evidence that his motion is additionally 
limited due to such pain.  In any case, the currently 
assigned 20 percent evaluation is already in excess of the 
percentage warranted based on the veteran's manifested motion 
limitation, see Diagnostic Codes 5251, 5252, 5253, 5260, 
5261, and reflects consideration of his other knee and thigh 
symptomatology, primarily pain and atrophy resulting in 
functional loss, i.e., impairment of the femur with knee 
impairment, see 38 C.F.R. § 4.71a, Diagnostic Code 5255.  The 
veteran does not warrant assignment of separate evaluations 
for knee and thigh manifestations of pain, atrophy, or motion 
limitation insofar as such would involve duplicate awards 
based on the same symptomatology.  38 C.F.R. § 4.14.

The Board does note, however, that VA examination of the 
nerves in March 1998 resulted in note of a lateral cutaneous 
nerve injury coincident with the veteran's original in-
service accident and productive of numbness in the outer 
lateral thigh.  Such represents a manifestation separate and 
distinct from those contemplated in the 20 percent evaluation 
assigned under Diagnostic Code 5255.  See Esteban, supra.

38 C.F.R. § 4.124a, Diagnostic Code 8529 pertains to 
paralysis of the external cutaneous nerve of the thigh.  
Severe-to-complete paralysis warrants assignment of a 10 
percent evaluation while mild or moderate paralysis warrants 
assignment of only a noncompensable evaluation.  The term 
"incomplete paralysis" indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note (1999).  When the involvement is 
wholly sensory, as in this case, the rating should be for the 
mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, 
Note.  Accordingly, no compensable evaluation is warranted 
based on manifestations of thigh numbness.

The Board also notes that the veteran's left thigh scarring 
is consistently shown in the record to be well-healed and 
asymptomatic, thus not warranting assignment of a compensable 
evaluation under 38 C.F.R. § 4.114 (1999).

Consideration has thus been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation. 

Also, the evidence of record also does not indicate that the 
veteran's disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  Specifically, the residuals of a 
fracture of the left femur, manifested by a left knee 
disability, with osteoporosis of the left femur and tibia, 
have not required frequent periods of hospitalization, and 
there is no evidence that such alone have resulted in marked 
interference in employment as to render impracticable the 
application of regular schedular standards.  38 C.F.R. § 
3.321(b).  Rather, the veteran was able to work in jobs 
involving physical activity for many years and the evidence 
suggests that only a combination of varicose veins, back 
disability and his bilateral extremity problems caused him 
significant loss of time from work.  In any case, factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the 20 percent schedular evaluation currently 
assigned.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not applicable 
and the veteran's claim for increase is denied.  38 U.S.C.A. 
§ 5107.

Varicose Veins of the Left Lower Extremity

The veteran's service-connected varicose veins of the left 
leg are currently evaluated as 20 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code 7120.  His allegation of 
increased disability is sufficient to establish well-grounded 
claim this claim for an increased ratings.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The record contains the 
evidence necessary to evaluate such disability and no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

The Board first notes that during the pendency of the 
veteran's appeal the regulations pertaining to evaluation of 
diseases of the arteries and veins, including varicose veins, 
were amended, effective January 12, 1998.  See 62 Fed. Reg. 
65207-65244 (1998) (presently codified at 38 C.F.R. §§ 4.104 
(1998).  In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the Court held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran should and will 
apply unless Congress provides otherwise or permits the 
Secretary to do otherwise.

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (April 10, 2000).

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

In light of the foregoing, the Board will evaluate the 
veteran's varicose veins under both the current and former 
versions of the regulations, and apply the most favorable 
result to the veteran.

Under the old criteria, varicose veins were evaluated 
differently depending upon whether bilateral or unilateral.  
As the veteran has service connection only for varicose veins 
of his left leg, his disability is evaluated as unilateral.  
Under this code, unilateral varicose veins were awarded a 20 
percent disability evaluation if moderately severe, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 cm in 
diameter, with symptoms of pain or cramping on exertion, no 
involvement of the deep circulation; a 40 percent evaluation 
if severe, involving superficial veins above and below the 
knee, with involvement of the long saphenous, ranging over 2 
cm in diameter, marked distortion and sacculation, with edema 
and episodes of ulceration, no involvement of the deep 
circulation; and a 50 percent evaluation if pronounced, with 
the findings of the severe condition with secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation.  38 C.F.R. Part 4, Diagnostic Code 7120 (1997).

Under the Diagnostic Code currently in effect, varicose veins 
warrants a 20 percent evaluation where they are productive of 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema; a 40 percent evaluation is warranted where the 
varicose veins are productive of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration; and a 60 percent evaluation is to be assigned 
where the varicose veins are productive of persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration.  38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1999).

Based on review of the evidence of record, the Board finds an 
increased rating to 40 percent is warranted for varicose 
veins of the left lower extremity upon application of the 
current rating criteria for evaluation of varicose veins 
under Diagnostic Code 7120.  The report of a March 1998 VA 
muscle examination includes notation that the veteran had 
edema in the left leg from traumatic vein damage.  The 
veteran has reported to various health care professionals 
that he experiences swelling of the lower extremities.  At 
the time of the December 1998 VA general medical examination, 
it was noted the veteran had occasional edema in his lower 
extremities.  The examiner who conducted the December 1998 VA 
Agent Orange examination noted the presence of a bronzing 
area of venous stasis ulcer and diagnosed varicose veins with 
venous stasis and ulceration.  At the time of the January 
1999 VA vascular examination which was conducted in the 
morning, 2+ ankle edema was present and healed ulcerations 
were noted.  A VA clinical record dated in March 1999 
included a finding that the veteran had 2+ edema of the leg.  
The Board finds the above referenced findings to be 
consistent with persistent edema.  Additionally, the evidence 
reflects the presence of stasis pigmentation, as noted by the 
December 1998 VA examiner.  The evidence of record also 
references past, healed, ulcerations.  Accordingly, 
manifestations of varicose veins of the left lower extremity 
more nearly approximate the criteria for a 40 percent 
disability evaluation under Diagnostic Code 7120.

A 60 percent evaluation is not warranted under Diagnostic 
Code 7120, as amended, as there is no evidence of persistent 
ulceration.  While ulceration was noted by the examiners who 
conducted the December 1998 VA examinations, the January 1999 
VA vascular examination report noted only healed ulcerations.  
The last objective evidence of ulceration prior to December 
1998 is a December 1994 VA clinical record; such had healed 
at the time of evaluation in January 1995.  Such findings are 
consistent with intermittent, but not persistent ulceration.  

The Board continues to note that a 50 percent evaluation is 
not warranted under Diagnostic Code 7120 in effect prior to 
January 12, 1998, as there is no evidence of record of 
secondary involvement of the deep circulation of the left 
lower extremity.  An ultrasound of the left lower extremity 
conducted in December 1998 was interpreted as revealing no 
evidence of deep venous thrombosis.  No clinical record has 
been associated with the claims files demonstrating secondary 
involvement of the deep circulation of the left lower 
extremity.  Nor is there evidence of record of positive 
Trendelenburg's or Perthe's tests.  

The evidence of record also does not indicate that the 
veteran's disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Specifically, the varicose veins of the left 
lower extremity have not required frequent periods of 
hospitalization.  There is evidence that the veteran missed 
work with the post office in the 1980's due to problems of 
his left lower extremity, to include varicose veins.  
However, the percentage ratings under the Schedule are 
themselves representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  That provision speaks 
directly to the facts of this case.  Factors such as missing 
time from work or requiring periodic medical attention are 
clearly contemplated in the Schedule and provided for in the 
40 percent schedular evaluation herein assigned to the 
veteran's varicose veins.  What the veteran has not shown in 
this case is that his varicose veins, in and of themselves, 
result in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Rather, the veteran 
himself has argued that he experiences difficulty with 
employment due to his lower extremity problems of the thigh, 
knee and varicosities, as well as due to back pain.  His 
claim of entitlement to TDIU benefits based on such 
complaints is herein above referred to the RO for action as 
appropriate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted with respect to the 
increased rating claim.



ORDER

Service connection for residuals of injury to the low back 
disorder is granted.

A rating in excess of 20 percent for residuals of a fracture 
of the left femur, manifested by a left knee disability, with 
osteoporosis of the left femur and tibia, is denied.

A 40 percent rating for varicose veins of the left lower 
extremity is granted, subject to the laws and regulations 
governing the payment of monetary awards; an evaluation in 
excess of 40 percent is denied.



		
	J. M. Daley
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 41 -


- 1 -


